Citation Nr: 0801957	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-36 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of  38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter




ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
July 1943 to May 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to DIC benefits under the provisions of 38 U.S.C.A. § 1151.  
A Notice of Disagreement was filed in September 2005, and a 
Statement of the Case (SOC) was issued in October 2006.  The 
appeal was perfected with the timely filing of a VA Form 9, 
Appeal to Board of Veterans' Appeals, in November 2006.  A 
Supplemental SOC (SSOC) was issued in March 2007.  The 
appellant testified before a Decision Review Officer (DRO) at 
a personal hearing held at the RO in February 2007; she 
testified again at a hearing before the undersigned Acting 
Veterans Law Judge held via videoconference in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died at the Huntington, West Virginia, VA Medical 
Center (VAMC) in February 2005 following surgery to repair an 
abdominal aortic aneurysm.  The death certificate states the 
cause of death was cardiac arrest due to or as a consequence 
of myocardial infarction, due to or as a consequence of 
aneurysm repair.  

The appellant has alleged that VA carelessness, negligence, 
lack of proper skill, error in judgment, or similar fault in 
treating the veteran directly contributed to the veteran's 
death.  Specifically, she alleges that doctors at VAMC 
Huntington should have ensured that the veteran discontinued 
his daily aspirin regimen prior to attempting surgery.  Since 
aspirin has a blood thinning effect, it is the appellant's 
belief that the veteran's uninterrupted aspirin therapy 
regimen resulted in excessive bleeding during surgery, and 
the subsequent cardiac arrest and death.  She believes that 
the veteran's excessive blood loss during surgery could have 
been prevented had the over the counter medication been 
stopped and the surgery delayed until the thinning effects 
were reduced.  She also alleges that neither the veteran nor 
his representatives were properly informed of all risks and 
alternatives in order to give informed consent to the 
procedure.

VA surgical and inpatient treatment records from February 
2005 indicate that the veteran underwent repair of an 
abdominal aortic aneurysm, complicated by the involvement of 
renal arteries.  There was a great deal of blood loss and 
several transfusions.  In the days following surgery, the 
veteran had a heart attack and passed away.

A doctor at VAMC Huntington, the same facility which provided 
the care in question, reviewed the claims file and the VAMC's 
computer records in July 2005, and opined that the veteran 
was a very high risk patient and that there was no fault in 
the decision to operate or the extensive procedure required 
for the repair.  The doctor did not address the issue of the 
aspirin regimen and its possible effect on the surgery.  He 
did note the role of blood loss and commented on the number 
of transfusions.

It is noted that pre-surgical interviews and admissions 
reports all question the veteran's current medications.  Of 
particular note is an "Operating Room Request- Surgery" 
dated February 3, 2005.  At the bottom of this form, it asks 
for "Date Medication D/C [discontinued] prior" and 
specifies that aspirin, listed as "ASA," is one medication 
to be noted.  Blood thinners are separately listed.

The appellant and her daughter testified that the veteran was 
taking a 325 milligram aspirin every day for several years as 
preventative treatment for heart disease.

Further medical evidence is required to properly address the 
appellant's contentions.  A medical opinion from a more 
disinterested reviewer (outside the VAMC in Huntington) is 
required to address the impact (if any) of an aspirin regimen 
in the veteran's surgery and death.  Important to this review 
is the veteran's health prior to entering the VAMC for 
surgery; additional VA medical records are required to 
establish his condition before February 2005.  It is unclear 
which records were reviewed by the July 2005 reviewer, or for 
which period.

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records 
from VAMC Huntington and all associated 
clinics for the period of July 2001 to 
February 2005.

2.  After associating the above records 
with the claims file, the file should be 
forwarded to a VA medical facility other 
than VAMC Huntington for review by a 
surgeon.  The reviewer should be asked to 
provide opinions, based on the medical 
documentation in the file, as to the 
following:  

(a)	whether blood loss during surgery 
contributed substantially and 
materially to the cause of the 
veteran's death.
(b)	whether the veteran's aspirin 
therapy prior to his surgery caused the 
veteran to suffer increased or 
excessive blood loss during the surgery 
to repair his abdominal aortic 
aneurysm.
(c)	whether it was negligent, 
careless, or evident of a lack of skill 
or judgment for VA to perform an 
abdominal aortic aneurysm repair of the 
type undergone by the veteran without 
first stopping his daily aspirin 
regimen.

The examiner should also opine as to 
whether the surgery was something that had 
to be performed as an emergency; or could 
it have been delayed, or other options 
pursued?

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then re-
adjudicate the claim.  If any benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and provide the 
appellant and her representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless she is notified.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

